 SILVER LAKE CARE CENTER 285Silver Lake Care Center and Teamsters Local No. 523, affiliated with International Brotherhood of Teamsters, AFLŒCIO. Case 17ŒCAŒ19008 May 31, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 3, 1998, Administrative Law Judge James M. Kennedy issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge and orders that the Respondent, Silver Lake Care Center, Bartlesville, Oklahoma, its officers, agents, successors, and assigns, shall take the action set forth in the Order. Substitute the attached notice for that of the administra-tive law judge.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions imply that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice.  On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 2 In adopting the judge™s conclusion that Respondent violated Sec. 8(a)(3) of the Act by discharging Cooper, we find it unnecessary to rely on his finding that Holden agreed that the incident involving Cooper and Becker at the nurses™ station occurred on January 29 rather than January 30.  We also disavow the judge™s comment regarding what approach a typical employer may or may not utilize for disciplining insubordinate employees.  See sec. III, par. 21 of the judge™s decision.  On the basis of the credited evidence, however, we agree that the real reason for the timing of the February 3 discharge was not Cooper™s alleged insubordination to Holden during the incident at the nurses™ station, but Respondent™s subsequent discovery of Cooper™s and Becker™s efforts to initiate a union organizing campaign. Member Brame disavows the judge™s speculation that because Hol-den was unsuccessful in delegating the duty to discharge Cooper to Schmidt, Cooper™s allegedly insubordinate behavior was not especially important to Holden.  See sec. III, par. 18 of the judge™s decision.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection.  WE WILL NOT discharge or otherwise discriminate against any employee for supporting Teamsters Local No. 523, affiliated with International Brotherhood of Team-sters, AFLŒCIO or any other union. WE WILL NOT coercively interrogate employees about their union support or union activities. WE WILL NOT threaten to discharge or discipline any employee because of his or her union activity. WE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL offer A. J. Cooper full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and make him whole for any loss of earnings and other benefits suf-fered as a result of the discrimination against him together with interest. WE WILL, within 14 days from the date of this Order, remove from our files any reference to Cooper™s unlawful discharge, and within 3 days thereafter notify Cooper in writing that this has been done and that the discharge will not be used against him in any way. SILVER LAKE CARE CENTER Richard C. Auslander,Esq., for the General Counsel. Steven A. Broussard, Esq. (Hall, Estill, Hardwick, Gable, Golden, & Nelson), of Tulsa, Oklahoma, for the Respondent. Joe Medearis, Business Agent (Teamsters Local No. 523), of Tulsa, Oklahoma, for the Charging Party. DECISION STATEMENT OF THE CASE JAMES M. KENNEDY, Administrative Law Judge.  This case was tried in Tulsa, Oklahoma, on October 29, 1997.1  The original charge was filed on February 5, by Teamsters Local No. 523, affiliated with International Brotherhood of Teamsters, AFLŒCIO (the Union); it was later amended on July 25.  The amended com-plaint issued by the acting Regional Director for Region 17 on July 31, asserts that Respondent, Silver Lake Care Center, has  1 All dates are 1997 unless otherwise noted. 331 NLRB No. 39  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286violated Section 8(a)(3) and (1) of the National Labor Relations 
Act.  Respondent denies the commission of any unfair labor prac-
tices. 
Issues 
The issues raised by the complaint are whether Respondent dis-
charged its employee A. J. Coope
r on February 3 because he en-
gaged in union organizing activity.  In addition, the complaint 
accuses Respondent™s new director of nursing, Donna Staton, of 
violating Section 8(a)(1) of the Act by interrogating and threaten-
ing an employee concerning her union activity. 
I. JURISDICTION 
Respondent admits it is a corporation that operates a long-term 
care nursing home in Bartlesville, Oklahoma.  It further admits 
that its annual gross revenues
 exceed $100,000 and it annually 
purchases and receives goods from outside Oklahoma valued in 
excess of $5000.   
Accordingly, it admits it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION 
Respondent admits the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
Background 
Respondent™s sole shareholder is an individual named Phil 
Green.  In early February, the nursing home™s administrator was 
Susan Holden; its director of nursing was Barbara Schmidt; and 
the two assistant directors of nursing were Brandi Miller and 
Elizabeth Lawrence.  Due to a disagreement with Holden regard-
ing her management style, Schmidt resigned just as the union 
organizing began.  Within days, Holden also removed herself 
from actively managing the facility. 
 Before she left, however, she 
discharged Cooper.  About 3 weeks later Staton replaced Schmidt 
as director of nursing. 
Cooper had been employed at the 
facility for about 3 years.  He 
had begun as a certified nurse™s aide, becoming a restorative aide 
2 in October 1996.  He was discharged on February 3.  He is a 
young man, about 22 years old.  For about a year he had been in a 
romantic relationship with Gale Becker, a licensed practical nurse 
(LPN) at the nursing home.  She served as a charge nurse 3 days 
per week.  Becker is in her late
 30™s, married, and the mother of 
several children. Sometime during 1996 the two began cohabiting.  
Their connection caused some business related changes and also 
met with some moral disapproval. 
The relationship required Respondent to arrange their work so 
that Becker did not directly oversee Cooper™s work.  He was as-
signed to corridors other than those over which Becker was in 
charge.  In October 1996 when he
 became a restorative aide, he 
was given an office away from the nurses™ station
3 to reduce the 
opportunities to socialize with her.   
                                                          
                                                           
2 A restorative aide assists patients in regaining lost physical capa-
bilities, such as feeding oneself, walk
ing, etc.  The appropriate therapy 
is given pursuant to a physician™s order.  
3 A one-story building, the facility is designed so that the nurses™ sta-
tion is in the center of a round room 
from which five spokes radiate.  
Each spoke is a corridor.  Business offices are located between the 
corridors and face the nurses™ station that can be seen through interior 
windows. 
Becker and Cooper Contact the Union 
There is evidence that Holden™s
 administration of the nursing 
home was in some disarray.  She admits she did not have the re-
spect of the staff and that she was undergoing some personal prob-
lems that affected her abilities to give proper oversight to the 
home.  Her performance had dr
awn some criticis
m from her sub-
ordinates, including some anonymous letters written to, owner, 

Phil Green, approximately 2 weeks before the organizing began in 
late January.   
On Wednesday, January 29,
4 from her office Holden observed 
Cooper at the nurses™ station spea
king to Becker, the charge nurse 
for some of the corridors.  Holden, rightly or wrongly, concluded 
that Cooper was wasting time and was improperly socializing with 
Becker.  There is evidence, howev
er, that Cooper was speaking to 
Becker on a legitimate patient therapy question.  (It may also be 
true that earlier that shift, Cooper had been unnecessarily convers-
ing with Becker.) 
Holden decided to put a stop to what she perceived as Cooper™s 
repeated transgressions and left her office to talk to him.  There is 
little dispute about what happened.  For the purpose of this discus-
sion I shall quote her testimony: 
 A. It was in the afternoon.  I justŠwhen I spoke to A. J., 
I recall Gale [Becker] being present. 
Q. Anyone else? 
A.  No.  I know there were residents around in the area 
because they are always sitting around the nurses station, but 
I don™t recall actual names, faces, who was there. 
Q.  And who started the conversation? 
A.  I walkedŠI did. 
Q.  Well, tell me what happened. 
A.  I walked up to A. J. and told him that if he wasn™t 
Gale™s personal assistant that I would like for him to leave 

the nurses station. 
Q.  What was his response? 
A.  ﬁShe™s my supervisorﬂ or
 something to that effect. 
Q.  Did he say anything else? 
A.  The next sentence was, ﬁWe™re talking about work.ﬂ 
Q.  And what did you respond to that? 
A.  I said, ﬁYou™ve been standing, you know, you™ve 
been standing here too long.  You need to get back to work.ﬂ  

He motioned his head backwards.  Do I need to talk to 
somebody else?  Which would have been Barbara Schmidt™s 
office was directly behind him like this and indicating that I 
did not have the authority to even discuss anything with him. 
Q.  Well, now wait a minute.  Did he say you didn™t have 
any authority? 
A.  Indicating I did not haveŠ 
Q.  Well, thatŠthat was in your mind, right?  He only 
made a statement and that™s what you indicated.  Is that cor-
rect? 
A.  If that™s the way you want to put it. 
Q.  Okay.  So, tell me again what he said. 
A.  From the beginning? 
Q.  After you told him th
at he shouldn™t be standing there, and he saidŠwell, afte
r he said we™re talking about 
work, what did he say? 
 4 All of the witnesses 
except Holden testified the incident occurred 
on January 29.  She eventually accepted that date, although, initially 
she thought it was January 30.  For our purposes it makes no difference.  
It was one or the other. 
 SILVER LAKE CARE CENTER 287A.  After he said ﬁwe™re talking about work,ﬂ I said 
ﬁYou need to get away from the nurses station and do your 
Šdo your work.ﬂ 
Q.  Okay. 
A.  She™sŠhe said, ﬁShe™s my supervisor.ﬂ  And I said 
ﬁI™m your supervisor.ﬂ  And then he motioned, do I need 

to go talk to someone else, indicating the personŠ 
Q.  All right.  Don™tŠ 
A.  Okay. 
Q.  Okay.  He saidŠﬂOkay.ﬂ
  And after he said, ﬁdo I 
need to talk to someone else,ﬂ what was the next thing that 
was said? 
A.  I told him he could talk to whoever he wanted to, 
that I was his supervisor. 
Q.  Did you use the word ‚supervisor™ or the word 
‚boss™? 
A.  I™m really not sure. 
Q.  You could have used the word ‚boss™? 
A.  Could have. 
Q.  Both times when mentioned yourself as a supervi-
sor, you could have used the word? 
A.  Could have. 
Q.  Is that correct? 
A.  Could have. 
Q.  Okay.  Now, the second time that you told him you 
were his supervisor or boss, what happened then? 
A.  He indicated that he 
had someone else he could 
talk to that could change my mind or. 
BY MR. AUSLANDER: After the second time you 
told Mr. Cooper that [you] were
 his supervisor or his boss, 
what did he reply if anything? 
A.  Do I need to talk to someone else? 
Q.  Okay.  And did you respond to that? 
A.  Yes. 
Q.  What did you respond? 
A.  You can talk to whoever you want to. 
Q.  Okay.  And what was the next thing that was said 
or done after that? 
A.  I either said I am your boss or I am your supervi-
sor. 
Q.  And then you left? 
A.  Yes. 
Q.  What did Mr. Cooper do at that time? 
A.  He remained at the nurses station. 
 Holden says she determined at that point that he had 
been insubordinate and deserved to be discharged.  Yet the 
discharge did not occur until the following Monday, Feb-
ruary 3, about 2:45 p.m. 
Cooper says that during the previous week he had discussed 
obtaining union representation with about 25 of the employees 
at the Care Center.
5  During the day, on Friday, January 30, 
                                                          
                                                                                             
5 Cooper™s testimony: 
Q.  Now, prior to this date that 
you talked to Mr. Medearis, did you 
talk to other employees about the union? 
A.  Yes, I had. 
Q.  And when was that? 
A.  The week prior.  The whole en
tire week prior, but mostly the day 
before and the day before that.  
So, it would have been Tuesday and 
Wednesday. 
Q.  And when did youŠwhere didŠwhen did you talk to them? 
A.  On my break outside or after work as we were walking out to our 
cars. Becker telephoned the Union™s office in Tulsa to find out how 
one went about obtaining union re
presentation.  She spoke to 
the Union™s business representative, Joe Medearis.  Medearis 

described the procedures, includ
ing the requirement that major-
ity status needed to be establis
hed.  Afterward, she told Cooper 
what she had done and he asked for Medearis™s telephone num-
ber.  She gave it to him and on an afternoon break, Cooper, too, 
called Medearis.  [Eventually, 
a meeting was arranged for em-
ployees to meet with Medearis on February 10 at a Bartlesville 

restaurant.] 
After they had separately discussed the situation with 
Medearis, Cooper and Becker decided they needed to assess 
what the mood of the other employees was.  They determined 
the best way to do that was to place a nonbinding petition on 
the breakroom table whereby employees who would be inter-
ested in union representation could sign and indicate their inter-
est.  On Sunday evening while
 at home, Cooper and Becker 
prepared a petition that apparent
ly no longer exists.  He de-
scribed it as consisting of several 
identical pages.  According to 
Cooper, it said something like: ﬁT
his is a petition for organizing 
a union.  If you™re interested in a union, please sign below.  
This petition is not binding.ﬂ  U
nderneath, it had several lines where employees could sign their names. 
On Monday, February 3, about 5:45 a.m., he placed a clip-
board to which the pages were attached on the table in the 

breakroom.  He did not sign it 
initially, but observed that by 
6:30 a.m. five or six people had signed it.  He then signed it 
himself.  By 1:30 p.m. there were
 12 to 15 signatures.  As far as 
he knows, the petition was still on the breakroom table when he 

was fired at 2:45 p.m. 
After being discharged he re
turned home and told Becker 
(who had not been scheduled to work
 that day) that he had been 
fired and that the petition had about 15 signatures on it when he 

had last seen it.  Becker went to
 work about 6:30 a.m. on Tues-
day, February 4, and immediately went to the breakroom to 
look at the petition.  She found it but the page with all the sig-
natures was missing.  She is 
corroborated by carpet cleaner 
Paul Fugate, who had earlier 
that morning led another em-ployee to look at the petition, only to discover that the top sheet 
had disappeared. 
Becker says she was able to obtain some additional signa-
tures on the remaining sheets and even arranged for a night-
shift employee to take it with her when she went home.  That 
arrangement lasted for a few days, but eventually that sheet 
disappeared as well.  The whereabouts of those pages are now 
unknown.  Becker says there were about 18Œ20 names on that 
sheet.  Between the two pages 
approximately 35 individuals 
signed to express interest in union representation. 
Respondent™s Knowledge of Cooper and Becker™s 
Union Activity 
Becker had spoken to Medearis on January 30.  On the follow-
ing day, she told Director of Nursing Barbara Schmidt that she 
and Cooper had contacted the Union.  That conversation occurred 
in Schmidt™s office and Assistan
t Director of Nursing Brandi 
Miller was present during the discussion.  On Sunday, February 2, 
Becker called the other assistant 
nursing director, Elizabeth Law-
 Q.  And approximately how many employees did you talk to? 
A.  Approximately 25, 20 to 25. 
Q.  And what, if anything, did they indicate to you? 
A.  They all seemed to be for a union.  They seemed it might help. 
(sic)  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288rence, and told her that she and Cooper had gone to the Union.  
During that conversation Lawrence told her that Holden had al-
ready come out to the facility to
 speak to Schmidt and Lawrence 
about it. Lawrence, called by Respondent, does not really disagree, al-
though her recollection is a bit different.  She says that on Satur-

day, February 1, an employee name Goldie Epps came to her 
office upset that some employees were trying to organize a union.  
Lawrence suggested that Epps report the matter to Holden.  Epps 
made such a call to Holden in Lawrence™s presence.  Although 
Epps did not testify, Lawrence says she did not hear Epps mention 
either Becker or Cooper™s name while speaking to Holden.  A 
little while later, according to La
wrence, she telephoned Schmidt 
at home and advised her of what Epps had said.  Schmidt came to 
the facility and after the two disc
ussed the matter further, Schmidt 
called Holden.  Lawrence could hear Schmidt™s side of the con-

versation.  Her description of the conversation is truncated, and 
seems to emphasize the anonymous letters which owner Green 
had received about Holden a week or so earlier.  Even so, if the 
conversation did turn in that direction, it also covered the union 
organizing.  Organizing was the reason Lawrence had called 
Schmidt and it is why 
Schmidt had come in.  Lawrence says she 
heard Schmidt tell Lawrence that she ﬁdidn™t do this.ﬂ  She says 

the discussion then turned toward
 the issue of Holden not trusting 
Schmidt any more, in part due to
 the anonymous letters, and she 
heard Schmidt tell Holden that if that was the case she would 
resign.  Schmidt tendered her resignation on the phone, seeking to 
give 2 weeks™ notice.  Holden agrees she told Schmidt that 2 
weeks™ notice wasn™t necessary, she could leave right then. 
In general, Lawrence™s testimony demonstrates that Holden had 
become aware of the union organizing as of Saturday.  She does 
not point specifically to Becker and Cooper as the organizers, but 
neither does she deny that on Sunday Becker told her she and 
Cooper were the responsible parties.   
Holden Discharges Cooper 
As observed above, on Monday, February 3, at 2:45 p.m., Hol-
den called Cooper to her office and discharged him.  He had 
placed the petition on the breakroom table that morning and was 
one of the early signers.  Moreover, by that time Lawrence had 
become aware that he and Becker
 were the two individuals who 
had gone to the Union.  
Holden did tell Cooper that he was being discharged for insub-
ordination, specifically that which she had perceived the previous 
Wednesday when he was at the nurses™ station.  Her delayed re-
sponse raises the question of wh
y she waited until the following 
Monday to discipline him. 
Holden explained that she had not discharged him earlier be-
cause she had initially wanted Sc
hmidt to do it.  When Schmidt 
resigned on Saturday, she says the duty fell on her.  She did not 
say why one of the assistant directors of nursing couldn™t have 
done it, although Lawrence has discharged employees in the past 
and Brandi Miller certainly had the authority.  Nor does she ex-
plain very well her reasons for not doing something about it on 
Wednesday, Thursday, or Friday.  She claims that Schmidt was 
deliberately avoiding her so she could not be given the task.  That 
does not seem to be a credible reason.  If Holden were truly angry 
enough to have wanted to discharge Cooper over the incident, but 
didn™t want to do it herself, she would have gone straight to 
Schmidt, insisted on Schmidt seeing her and would have ordered 
the discharge to be carried out. 
Instead, matters were put off until Monday afternoon, the very 
day when Cooper™s organizing manifested itself. Respondent 
argues that Holden was never told who the responsible employees 
were.  I disagree.  By then Lawrence at the very least knew of 
Cooper™s and Becker™s activity and,
 it may be fairly inferred, Hol-
den did, too.  After all, Lawrence had gotten Epps to report the 

matter to Holden and had reported
 the matter to Schmidt as well.  
When Becker told her on Sunday who the actual individuals were, 
there is no reason to think that Lawrence would not have reported 
that, too.  The fact that there is no direct evidence that Holden 
knew Cooper had placed the petition on the breakroom table is of 
little significance.  Of the two known union organizers, only Coo-
per was on duty that day.  It would not take much thought for 
Holden to have deduced that the union activist who was on duty 
was the person 
responsible for the petition. 
Finally, Respondent argues that discharge, according to the 
company policy statement is the only available response to acts of 
insubordination.  First, I question whether Cooper had in fact been 
insubordinate.  I agree that he is young and perhaps could demon-
strate a more mature approach to
 his interpersonal relationships.  
Even so, the more credible eviden
ce is that he was at the nurses™ 

station for legitimate reasons.  None of the nurses who attended 
the incident has suggested otherwise.  Holden™s directions to him 
seemed arbitrary and unreasonable in the circumstances.  None-
theless, he did not refuse her, but only asked to whom he should 
speak if he couldn™t talk to Becker, the charge nurse for that pa-
tient.  Holden took the question to be insubordinate, when it 
clearly was not.  She also perceived his delay in following her 
instructions to leave the station to be insubordinate as well.  The 
latter might have been, but given the fact that she had essentially 
told him that he was not to do his job, the confusion which that 
directive caused is understandable.  He knew she was his supervi-
sor, knew Becker was in charge of the patient, and knew that he 
needed instructions.  The administrator had told him he couldn™t 
communicate with his immediate supervisor about the matter, so 
that left him confused.  His delay in leaving the station while he 
tried to figure out what to do and whom he should see for instruc-
tions hardly qualifies as insubordination in the circumstances. 
Moreover, the efficacy of the policy statement is not clear.  It 
has never been published to the employees, although Holden 

thinks the bookkeeper gives it to 
new hires and says it is suppos-
edly available for review at the business office.  Neither Becker 
nor Cooper had seen it before the hearing.  It is not in booklet 
form intended to be easily handed out, but is instead a letter-sized 
nine-page document which is kept in a loose-leaf binder some-
where.  The discipline portion of the document is on the next to 
last page and, given the handwritten entries made for each of the 
possible infractions, appears to be subject to ad hoc adjustment.  
That page appears more likely to be either an unfinished draft or a 
model from which policies could be drafted, rather than firmly 
adopted disciplinary policies.  Whatever it may be, I am not con-
vinced that it was known by employees to be in effect at the time 
Cooper was discharged.  The document is not impressive as set-
ting forth behavior rules and the penalties for transgressions.  
Moreover, that the only availabl
e penalty for insubordination is 
discharge (as set by a handwritten X) seems close to absurd as 
progressive disciplines are set forth for other violations.  Clearly 
there are different levels of insubordination that can be envisioned, 
many of which would not warrant discharge.  Usually employers 
do not wish to rid themselves lightly of employees in whom they 
have invested training and who otherwise have good records.  
Lesser, but corrected, levels of insubordination allow that invest-
ment to bear fruit. 
 SILVER LAKE CARE CENTER 289I find, based on the evidence, that the General Counsel has 
made out a prima facie case that Respondent discharged Cooper 
because he was known to be enga
ged in union organizing.  The 
precipitous nature of the discharge alone gives rise to strong sus-
picion, occurring within hours of his having placed the petition on 
the breakroom table.  But it is mo
re than suspicion.  Holden had 
actual knowledge of union organizing as of Saturday when Epps 
reported it.  Moreover, Respondent must be charged with Law-
rence™s actual knowledge that Cooper was involved as of Sunday.  
Third, animus may be inferred from the assigned reason, which I 
find to be a pretext.  Even if 
Cooper demonstrated some mild form 
of insubordination on the preceding Wednesday, it did not become 

a dischargable offense until he placed the petition on the break-
room table 5 days later.  If he had been viewed as insubordinate 
on Wednesday, disciplinary steps would have been taken much 
sooner and they would have been much milder.  More likely a 
supervisor would have counseled 
him.  Discharge was a heavy ax 
to swing for the supposed offense. 
Therefore, I conclude that Respondent has not rebutted the 
prima facie case.  Accordingly, I find that Respondent discharged 

Cooper because he had begun to organize a union.
6  The discharge 
violated Section 8(a)(3) and (1) of the Act. 
Staton Meets Becker 
Donna Staton was hired as the director of nursing to replace the 
departed Barbara Schmidt.  She re
ported to work about February 
20.  It appears that she had been at the facility in that capacity for 
at least a few days before she met Becker, probably due to the 
staggered scheduling.  Their first meeting, perhaps February 27, 
was memorable for Becker.  She testified: 
 BY MR. AUSLANDER: Okay.  And you said that you 
had a conversation with her (Staton) the first week after she 

came there? 
A.  Yes. 
Q.  And where did that conversation occur? 
A.  She called me into her office. 
Q.  And who was present at that time? 
A.  Just myself and her. 
Q.  Tell us what was said at that time. 
A.  She told me that she knew more about me the first 
week, and then she said let me
 rephrase that, the first hour 
that I worked here than I ever would have cared to have 
known.  And I did not respond at that point, and she went on 
to ask me what my involvement was with the union, what 
my involvement was with A. J. [Cooper].  I told her initially 
it was none of her business.  And then I did later in the same 
conversation tell her that yes, I was one of the first initial 
people to contact a union repres
entative.  She thenŠshe then 
said to me she didn™t believe I was doing my job.  She had 
been hired to be, and this was her exact words, the axe per-
son to clean the place up and get it back on track, and she 
was by god going to do that job. 
 Becker continued to work at Respondent until May 8, when she 
resigned. 
                                                          
 6 While it is true that Holden held Becker and Cooper in low esteem 
because of their personal relationship, and Cooper™s somewhat imma-
ture approach to work did not sit well with her, these factors contrib-
uted to his discharge in only the most peripheral way.  Their personal 
relationship while at work was known to be manageable and Holden 
herself countenanced a certain amount 
of immaturity, particularly her 
use of toys such as squi
rt guns in the workplace. Staton denies the conversation 
occurred.  She says she never 
had any conversation with Becker about the Union and asserts that 
she did not learn there had been
 any union organizing until some-
time in April when another employee filed unfair labor practice 
charges over her discharge.   
Staton™s denial is straightforward 
and creates a credibility issue.  
Both she and Becker agree that at some point she believed 
Becker™s work performance could be improved.  Becker charac-
terizes it as occurring in the same breath as the inquiry about un-
ion organizing, leading to the suggestion that it was a threat of 
discharge for organizing.  Staton recalls the incidents as relatively 
minor counseling: 
 BY MR. BROUSSARD: Ms. Staton, when was the first 
time you remember having a counseling session or discus-
sion with Ms. Becker? 
A.  The first time? 
Q.  Yes. 
A.  I really don™t remember the first time. 
Q.  Okay.  A specific date? 
A.  I really don™t remember like a first counseling session 
with Ms. Becker.  There were some counseling sessions, yes, 
but I don™t remember the date of a first one. 
Q.  Okay.  What did those counseling sessions pertain to?  
What did you talk to her about? 
A.  It would pertain to nursing practices or her work 
practice. 
Q.  Okay.  What kind of concerns do you remember hav-
ing about that? 
A.  My concerns about her was her talking, her not taking 
care of residents, her conversations with employees that did 
not pertain to the care of the residents there at Silver Lake, 
gossiping on the job. 
In terms of resolving their rela
tive credibility, one fact strikes 
me as rather odd.  If Staton was being brought in to replace 
Schmidt, how is it that she was entirely ignorant of any union 
organizing?  The original charge in this case was filed on February 
5, only 2 days after the discharge and would have been under 
investigation at the time she was hired.  Surely, Owner Green 
would have apprised her of the NLRB investigation involving 
Cooper™s discharge that she might have to deal with as the new 
director of nursing.  And, he would have wanted to make certain 
this newly hired supervisor would be prepared to handle the union 
organizing issues which had recently come up [the February 10 
meeting which was well published] and those which were likely to 
follow.  Her claim of ignorance cannot be credited.  That being so, 
I cannot credit her denial of Becker™s version of their first conver-
sation.   
Becker said Staton asked her about her union organizing and 
connected it to a threat that pers
ons would be discharged if they 
ﬁweren™t doing their jobs.ﬂ  The matters are too closely connected 
to be ignored.  It seems to me that
 it is reasonable to conclude that 
Staton meant she would discharge union organizers using as justi-
fication a claim that they were not performing their work properly.   
While no one can quarrel with the concept that employees who 
are not performing properly are subject to losing their jobs, it is 
another thing entirely to say that persons engaging in protected 
activity will lose their jobs and th
at the real reason will be masked 
by claiming a false reason.  Indeed, that is a threat of serious di-
mensions.  It is aimed at preventing employees from engaging in 
any protected activity at all.  The message is starkly clear:  ﬁIf you 
engage in union organizing, I will fire you and I will do it in such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 290an underhanded manner that you will not be able to obtain any 
redress even if you are entitled to it.ﬂ   
I credit Becker™s version and am obliged to conclude that both 
remarks violated Section 8(a)(1) of the Act.  The inquiry aimed at 
determining if Becker had been engaging in union organizing had 
no noncoercive purpose.  The threat which followed is painfully 
obvious. 
REMEDY 
Having found that the Respondent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.  Respondent having discriminatorily dis-
charged Cooper, it must offer him reinstatement and make him 
whole for any loss of earnings and other benefits, computed on a 
quarterly basis from date of discharge to date of proper offer of 
reinstatement, less any net inte
rim earnings, as prescribed in 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed 
in New Horizons for the Retarded
, 283 NLRB 1173 (1987).  The 
affirmative action shall include the requirement that Respondent 

expunge any record it may have of Cooper™s February 3 discharge 
and shall require Respondent to post a notice to employees an-
nouncing the remedial steps it has undertaken. 
CONCLUSIONS OF LAW 
1. Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
3. Respondent violated Section 8(a)(3) of the Act when it dis-
charged its employee A. J. Cooper on February 3, 1997, because 

he was engaged in union organizing. 
4. Respondent violated Section 8(a)(1) of the Act on or about 
February 27, 1997, when its director of nursing, Donna Staton, 
interrogated employee Gale Becker
 about her activities on behalf 
of the Union. 
5. Respondent violated Section 8(a)(1) of the Act on or about 
February 27, 1997, when Staton threatened Becker with discharge 

if she were to continue to engage in union organizing activity. 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended 
7 ORDER 
The Respondent, Silver Lake Care Center, Bartlesville, Okla-
homa, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging or otherwise discriminating against any em-
ployee for supporting Teamsters 
Local No. 523, affiliated with 
International Brotherhood of Teamsters, AFLŒCIO or any other 
union. 
                                                          
                                                           
7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Coercively interrogating any employee about union support 
or union activities. 
(c) Threatening to discharge or discipline any employee be-
cause of his or her union activities. 
(d) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 7 
of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days from the date of this Order, offer  A. J. Coo-
per full reinstatement to his former
 job or, if that job no longer 
exists, to a substantially equivalent position, without prejudice to 
his seniority or any other rights or privileges previously enjoyed 
and make him whole for any loss of earnings and other benefits 
suffered as a result of the discri
mination against him in the manner 
set forth in the remedy section of the decision. 
(b) Within 14 days from the date of this Order, remove from its 
files any reference to Cooper™s unlawful discharge, and within 3 

days thereafter notify Cooper in writing that this has been done 
and that the discharge will not be used against him in any way. 
(c) Preserve and, within 14 days of a request, make available to 
the Board or its agents for examination and copying, all payroll 
records, social security paymen
t records, timecards, personnel 
records and reports, and all other 
records necessary to analyze the 
amount of backpay due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its facil-
ity in Bartlesville, Oklahoma, copies
 of the attached notice marked 
ﬁAppendix.ﬂ
8 Copies of the notice, on forms provided by the Re-
gional Director for Region 17, after being signed by the Respon-
dent™s authorized representative, shall be posted by Respondent 
immediately on receipt and maintained for 60 consecutive days in 
conspicuous places including all places where notices to employ-
ees are customarily posted.  Reasonable steps shall be taken by 
Respondent to ensure that the notices are not altered, defaced, or 
covered by any other material. In the event that, during the pend-
ency of these proceedings, Responde
nt has gone out of business or 
closed the facility involved in th
ese proceedings, Respondent shall 
duplicate and mail, at its own expense, a copy of the notice to all 
current employees and former employees employed by Respon-
dent at any time since February 3, 1997. 
(e) Within 21 days after servi
ce by the Region, file with the 
Regional Director a sworn certification of a responsible official on 
a form provided by the Region attesting to the steps that the Re-
spondent has taken to comply. 
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 